Citation Nr: 0944547	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-27 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder variously diagnosed other than psychogenic reaction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 21, 1948 to February 28, 1950; September 9, 
1950; and September 27, 1950 to December 4, 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
RO.  

In September 2009, the Veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge at the 
RO.  

In a November 2008 rating decision, the RO recharacterized 
the Veteran's service-connected claim for migraine headaches 
as service connection for migraine headaches (previously 
evaluated together with psychogenic reaction, characteristic 
personality pattern, manifested by complaint of migraine 
headache, right side, effective from August 15, 2003).  
Therefore, the issue of service connection for a psychogenic 
reaction is, in effect, granted in full.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that; when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim"; therefore, the issue has 
been rephrased accordingly.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009) 
(finding that the requirement to identify the benefit sought 
means that a claimant must describe the nature of the 
disability for which he is seeking benefits.  A claimant may 
satisfy this requirement by referring to a body part or 
system that is disabled or by describing symptoms of the 
disability).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The reopened claim of service connection for an innocently 
acquired psychiatric disorder variously diagnosed other than 
psychogenic reaction is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection 
for a nervous condition in a September 1972 rating decision.  
The Veteran did not appeal this decision.  

2.  The evidence received since the September 1972 rating 
decision is new and raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder other than psychogenic reaction.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), (c), 3.159 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
issue of whether new and material evidence has been 
submitted.   

The Board finds, given the favorable action taken herein 
below, that no further assistance in developing the facts 
pertinent to this limited issue is required at this time.  


II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  

In the current case, the Veteran's request to reopen his 
previously denied claim was received in April 2007, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the claimant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).  

The September 1972 rating decision denied the Veteran's claim 
of service connection for a psychiatric condition on the 
basis that no new and material evidence has been received to 
substantiate the claim.  The Veteran did not appeal the 
decision.  

The evidence considered at the time included written 
statements from Veteran and service treatment records.  

The September 1972 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the September 1972 rating 
decision, which was the last final adjudication that 
disallowed the Veteran's claim.  

As noted, an application to reopen the Veteran's current 
claim was received by the RO in April 2007.  The evidence 
added to the record includes private treatment records, a 
letter from headquarters dated in October 1950, incomplete 
duplicate service treatment records, an undated written 
correspondence from the Veteran's mother; an April 2007 
private nexus opinion; Veteran's oral testimony given in 
September 2009, and written statements in support of his 
claims.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

That evidence is new, and does bear directly on the question 
of whether the Veteran's acquired psychiatric disorder 
variously diagnosed other than psychogenic reaction was 
aggravated by service.  

In the Board's opinion, this evidence provides a more 
complete picture of the Veteran's disability and its origin, 
and, thus, is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  

Further, the receipt of a pertinent service letter from 
headquarters dated in October 1950 is a sufficient basis upon 
which to reopen the previously denied claim, as it was not 
considered in the final rating decision.  38 C.F.R. 
§ 3.156(c).  As such, it is considered new and material and 
the claim is reopened.  

However, the adjudication of the Veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A.   § 5103A.  

Here, as noted, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for an acquired psychiatric disorder other than 
psychogenic reaction, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.  




ORDER

New and material evidence having been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder other than psychogenic reaction, the appeal to this 
extent is allowed, subject to further action as discussed 
herein below.  



REMAND

The service treatment records in this case are unavailable 
and presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The file was reconstructed, 
albeit, incomplete.  Accordingly, the Board will use the best 
evidence available, such as prior rating decisions that cite 
or describe missing evidence, as discussed hereinbelow.  
Marciniak v. Brown, 10 Vet. App. 198 (1997).  

The Veteran's active periods of service are from September 
21, 1948 to February 28, 1950; September 9, 1950; and 
September 27, 1950 to December 4, 1950.  (See September 1951 
Rating Decision and October 1951 Notice; Dates of Service 
Record titled "Transcript of Military Record).

An induction physical examination prior to entry into active 
service found that he met the prescribed minimum physical 
qualification for the recall of ERC personnel to active duty.  
(See October 1950 letter from Headquarters 101st Airborne 
Division and Camp Breckinridge from Brigadier General C.R.).

A February 1950 separation examination found no 
neuropsychiatric issues or personality deviation.  In an 
October 1950 Consultation Request and Report, the Veteran was 
diagnosed with passive-aggressive personality disorder.  

Another service treatment record dated in October 1950 
diagnosed the Veteran with psychogenic reaction affecting 
head, chronic with acute exacerbations, moderate; manifested 
by headaches, minimal stress, moderate, predisposition 
(characteristic personality pattern), minimal impairment.  

The Veteran's November 1950 separation examination noted 
"abnormal" psychiatric: psychoneurotic gastrointestinal 
reaction; hypochondriasis; and immaturity reaction.  A 
discharge was recommended and it was noted that the Veteran 
was not qualified for general service.  

An October 1950 letter from Headquarters 101st Airborne 
Division and Camp Breckinridge from Brigadier General C.R. 
reflects that the Veteran's mother wrote a letter to a member 
of the House of Representatives where she expressed serious 
concerns for her son's welfare.  It was reported that he was 
receiving treatment from the Army hospital and was 
subsequently released.  

An August 1951 rating decision noted that Army hospital 
clinical from Camp Beckinridge, Kentucky admitted the Veteran 
on October 3, 1950 with complaints of headaches and neck pain 
and discharged about two weeks later with a diagnosis of 
psychogenic reaction, manifested by headaches (characteristic 
personality pattern).  

In January 1951, the VA denied the Veteran outpatient 
treatment for a nervous condition because the condition was 
incurred during his period of peacetime service.  

In September 1955, the Veteran filed a claim for neck pain, 
headaches, and nervous tension.  The Veteran stated, in part, 
that he had severe neck pains and headaches when he was 
admitted to Army hospital clinical from Camp Beckinridge, 
Kentucky in 1951.  He was treated for his neck pain and 
headaches and was referred to a psychiatrist, where he was 
subsequently released from active service to inactive 
reserves and discharged involuntarily.  

The Veteran also stated that the neck pains and headaches 
began on November 2, 1950 and the nervous condition began in 
January 1951.  

A June 1971 rating decision noted that the hospital record 
for that time period showed that the Veteran was hospitalized 
for a psychogenic reaction.  

In a January 1971 claim, he stated that has headaches and 
neck pain, which make him nervous.  

An April 2006 private treatment record from Dr. P.T. 
diagnosed the Veteran with anxiety and hypochondriasis.  The 
Veteran complained of depression.  

A May 2006 private treatment record from Dr. C.C. diagnosed 
the Veteran with a panic disorder with psychological 
features; adjustment disorder with disturbance of conduct and 
histrionic personality features.

An April 2007 private treatment record stated, in part, that 
the Veteran had chronic anxiety, depression, and PTSD 
symptoms that can be directly related to his neck 
trauma/assault at Camp Breckinridge Kentucky.  

A June 2008 private treatment record diagnosed the Veteran 
with an adjustment disorder with mixed anxiety and depressed 
mood.  A June 2009 VA treatment record reflects that the 
Veteran was diagnosed with a depressive disorder, not 
otherwise specified (NOS) r/o dysthymia.  

Further, the Veteran contends that service connection is 
warranted for PTSD based on his active military service.  His 
alleged stressor is physical assault by another solider with 
a wooden object.  In June 1971, the Veteran submitted a 
"buddy statement" from A.C. attesting to the fact that the 
Veteran was assaulted with a wooden object by another solider 
on or about September 30, 1950 and that after the incident 
the Veteran complained of severe head, neck, and back pain.  

Further, the Veteran provided a statement from his private 
physician that the Veteran had PTSD symptoms that can be 
directly related to his neck trauma/assault at Camp 
Breckinridge Kentucky.  However, it is unclear from the 
record whether the Veteran has a confirmed diagnosis of PTSD.

The Board finds that a medical examination is needed to 
clarify diagnosis(es) and to determine the nature and 
symptomatology of his acquired psychiatric disorder variously 
diagnosed other than psychogenic reaction.  

Additionally, the law provides that the VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the Veteran that evidence from sources 
other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should advise the Veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
in-service personal assault, with 
specific reference to 38 C.F.R. 
§ 3.304(f)(3).  The RO should 
specifically advise the Veteran of what 
sort of evidence is needed to support his 
assertion of a claimed assault resulting 
in PTSD under 38 C.F.R. § 3.304(f)(3).

2.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his acquired psychiatric 
disorder variously diagnosed other than 
psychogenic reaction.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to the following:

(a).  Has the Veteran an developed 
acquired psychiatric disorder (other than 
psychogenic reaction, characteristic 
personality pattern manifested by 
complaint of migraine headache, right 
side), to include PTSD, anxiety/nervous 
condition, panic disorder, depressive 
disorder, hypochondriasis, adjustment 
disorder, immaturity reaction, and 
passive-aggressive personality disorder?  
If there are different psychiatric 
disorders, the VA psychiatrist should 
reconcile the diagnoses, and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.

(b).  If the examiner finds that the 
Veteran has developed an acquired 
psychiatric disorder variously diagnosed, 
is it at least as likely as not (i.e., a 
50 percent or greater probability) that 
such disorder had its onset during the 
Veteran's period of service; or was 
otherwise caused by any incident that 
occurred during service?

(c).  With regard to PTSD, the VA 
examiner is asked to specifically opine 
as to whether, pursuant to the criteria 
of the DSM-IV, the Veteran has a current 
PTSD condition.  If so, what are the 
stressors to which the Veteran's PTSD is 
related; and whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that PTSD is due 
to the Veteran's alleged in-service 
stressor of physical assault.  (See June 
1971 "buddy statement" from A.C. 
attesting to the assault).

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the July 2008 Statement of 
the Case.  An appropriate period of time 
should be allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


